DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15-16, 21-29 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuros et al. (US Patent Publication 20170224997 A1).
As to claim 1, Shuros et al. discloses an elongated member configured to navigate an intravenous system of a patient (delivery device, depicted as 100 in figure 4); a deployment bay connected to a distal end of the elongated member (device containment housing, depicted as 108 in figure 5, for example) and configured to house at least a portion of an insertable or implantable medical device (e.g., paragraph 56), the deployment bay defining a distal opening 
As to claim 2, Shuros et al. discloses the compression mechanism is configured to axially compress to axially move the elongated member and deployment bay toward each other (e.g., Figures 14A-14C and 16A-16C).
As to claim 3, Shuros et al. discloses a distal planar surface of the deployment bay defines the distal opening; the target site defines a plane; and the compression mechanism is configured to axially deform relatively more on one side of a longitudinal axis of the medical delivery device than on an opposing side of the medical delivery device in response to the distal planar surface contacting the plane at an angle that is more than a threshold angle (e.g., Figures 16A-16B; e.g., paragraphs 100-101).
As to claim 4, Shuros et al. discloses wherein the angle is reduced as a result of the compression mechanism axially deforming relatively more on one side of the longitudinal axis than on the opposing side (e.g., Figures 16-16C; e.g., paragraphs 100-101).
As to claim 5, Shuros et al. discloses the elongated member, compression mechanism, and deployment bay are substantially symmetrical about a central plane of the medical delivery device (see Figures).
As to claim 6, Shuros et al. discloses the insertable or implantable medical delivery device is a leadless pacemaker (e.g., paragraph 49). 
As to claims 7-8, Shuros et al. discloses the insertable or implantable medical delivery device is configured to secure itself to the target site using one or more fixation tines (tines, depicted as 26 in Figure 5, for example) at a distal end of the insertable or implantable medical delivery device (e.g., paragraph 51).
As to claim 9, Shuros et al. discloses a proximal radiopaque marker and a distal radiopaque marker, wherein the proximal radiopaque marker and the distal radiopaque marker are configured to longitudinally toward each other in response to the compression mechanism longitudinally moving the elongated member and the distal portion of the deployment bay longitudinally closer toward each other (e.g., paragraph 91).
As to claim 10, Shuros et al. discloses the proximal radiopaque marker is near a proximal portion of the compression mechanism, and the distal radiopaque marker is near a distal portion of the compression mechanism (e.g., paragraph 91).
As to claim 11, Shuros et al. discloses the threshold force is greater than a force required to insert the delivery device through an introducer sheath to gain access to an intravenous system of the patient (e.g., paragraphs 90, 92 and 98).
As to claim 12, Shuros et al. discloses the compression mechanism defines one or more lumens (void 216, depicted in figure 14A-14C; e.g., paragraph 93).
As to claim 15, Shuros et al. discloses a hub at a proximal end of the elongated member (hub portion; e.g., paragraph 55) and a deployment mechanism configured to deploy the insertable or implantable medical device (distal portion of the inner tubular member; “A distal 
As to claim 16, Shuros et al. discloses the elongated member defines one or more lumens (e.g., paragraphs 54, 59 and 75-76; also see Figures 5 and 12-20, for example)
As to claim 21, Shuros et al. discloses a hub at a proximal end of the elongated member (hub portion; e.g., paragraph 55) and a deployment mechanism configured to deploy the insertable or implantable medical device (distal portion of the inner tubular member; “A distal portion 118 of the inner tubular member 116 may be capable of engaging the IMD 10, and the inner tubular member 116 may be used to "push" the IMD 10 out from device containment housing 108 so as to deploy and anchor the IMD 10 within a target region” (paragraph 59), wherein the one or more lumens of the compression mechanism include a deployment lumen that is configured to house at least a portion of the deployment mechanism (e.g., paragraphs 55 and 59).
As to claim 22, Shuros et al. discloses the deployment lumen of the compression mechanism is coaxial with the deployment lumen of the elongated member (e.g., Figures 14A-14C and 16A-16C).
As to claim 23, Shuros et al. discloses one or more deflection members axially embedded within the elongated member and configured to deflect the elongated member in a predetermined manner when the delivery device is inserted in the patient (e.g., paragraph 61).
As to claim 24, Shuros et al. disclose the compression mechanism is configured to axially move the elongated member and deployment bay toward each other from a predetermined uncompressed state to a predetermined compressed state in response to the deployment bay applying the distal force that is above the threshold force against the target site (e.g., paragraphs 92 and 98).
As to claim 25, Shuros et al. discloses the compression mechanism is configured to axially move the elongated member and deployment bay away from each other from the predetermined compressed state to the predetermined uncompressed state in response to the deployment bay ceasing the application of the distal force that is above the threshold force against the target site (e.g., paragraphs 98-100).
As to claims 26-27, Shuros et al. discloses the compression mechanism is located immediately proximal to the deployment bay and immediately distal to the elongated member (e.g., Figures 14A-14C and 16A-16C).
As to claim 28, Shuros et al. discloses the compression mechanism comprises: a distal component that is configured to deform in response to the deployment bay applying the distal force; and a proximal component that is configured to move longitudinally toward the distal component in response to the distal component deforming (e.g., paragraphs 97-98; also see Figures 14A-14C and 16A-16C).
As to claim 29, Shuros et al. discloses the proximal component is configured to remain substantially undeformed in response to the deployment bay applying the distal force (see Figures).
As to claim 31, Shuros et al. discloses the proximal component is relatively less flexible than the distal component (e.g. paragraphs 64 and 100).
As to claim 32, Shuros et al. discloses the compression mechanism (compressible region, depicted as 222 in Figures 14A-14B and 16A-16C) defines a tubular wall that is secured to axially adjacent portions of the medical delivery device and is made of a relatively more compressible material than the material of the axially adjacent portions of the medical delivery device (e.g., paragraph 100).
As to claim 33, Shuros et al. discloses the compression mechanism defines a tubular wall that connects to axially adjacent portions of the medical delivery device and defines a relatively thinner radial wall width axially adjacent portions of the medical delivery device (e.g., paragraph 100).
As to claim 34, Shuros et al. discloses the compression mechanism includes an accordion structure that is secured to axially adjacent portions and defines panels that alternate angling radially in towards and angling radially out away from a longitudinal axis of the compression mechanism along an axial length of the compression mechanism (e.g., paragraph 100 and Figure 16B; “FIG. 16B, the compressible region 222 forms an accordion region 362 in which the side wall of the device containment housing 202 forms an undulating wave form”). 
As to claim 35, Shuros et al. discloses the compression mechanism includes a plurality of interlocking components such as a first interlocking component that is secured to a distal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (US Patent Publication 20170224997 A1) in view of Armstrong et al. (US Patent Publication 20110276012 A1).
Shuros et al. discloses the invention substantially as claimed with guide catheters or guide lumens (e.g., paragraph 82) but does not explicitly disclose a lumen used for a guidewire or a guidewire. Armstrong et al. discloses “to aid in positioning of the distal end of the catheter within the body, typically the distal end of a guidewire is first navigated to the treatment area. After the guidewire has been positioned, the wire can then be used to guide the distal end of the catheter into place. Additionally, a guide catheter may be used to further facilitate the positioning of the guidewire and/or delivery catheter”. It would have been obvious to one .

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 is allowed.
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792